175 F.3d 1149
GREATER YELLOWSTONE COALITION;  Jackson Hole Alliance ForResponsible Planning;  American Buffalo Foundation;Gallatin Wildlife Association;  Defenders of Wildlife;David A. Ritchey, Plaintiffs-Appellants,v.Bruce BABBITT, Secretary, United States Department ofInterior;  Roger Kennedy, Director, National Park Service;Michael Finley, Superintendent, Yellowstone National Park;Daniel Glickman, Secretary, United States Department ofAgriculture;  Jack Ward Thomas, Chief, United States ForestService;  Terry Medley, Administrator, Animal and PlantHealth Inspection Service, Defendants-Appellees,andState of Montana;  Marc Racicot, Governor of the State ofMontana, Defendants-Intervenors-Appellees.Intertribal Bison Cooperative;  Defenders of Wildlife;Greater Yellowstone Coalition;  Jackson HoleAlliance for Responsible Planning;David A. Ritchey Plaintiffs-Appellants,v.Bruce Babbitt, in his official capacity as Secretary of theInterior, Denis Galvin, in his official capacity as ActingDeputy Director of the National Park Service;  MichaelFinley, in his official capacity as Superintendent ofYellowstone National Park;  Michael Dombeck, in his officialcapacity as Chief of the United States Forest Service;Terry Medley, in his official capacity as Governor of thestate of Montana;  Laurence Peterson, in his officialcapacity as Executive Officer of the Montana Department ofLivestock;  State of Montana, Department of Livestock, a state agency;Patrick J. Graham, in his official capacity as Director ofMontana Department of Fish, Wildlife and Parks;State of Montana, Department of Fish,Wildlife and Parks,Defendants-Appellees.
Nos. 98-36151, 98-36152.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 13, 1999.Decided May 6, 1999.

James S. Angell, Earthjustice Legal Defense Fund, Bozeman, Montana, for the plaintiffs-appellants.


1
Andrew Mergen, United States Department of Justice, Washington, D.C., for the defendants-appellees.


2
John E. Bloomquist, Doney, Crowley, Bloomquist & Uda, Helena, Montana, for the intervenors-appellees.


3
Appeals from the United States District Court for the District of Montana;  Charles C. Lovell, District Judge, Presiding.  D.C. No. CV-96-00082-CCL.


4
Before:  PREGERSON and THOMPSON, Circuit Judges, and KELLEHER,1 Senior District Judge.

ORDER

5
We affirm for reasons set forth in the district court's well-reasoned opinion and order reported at Intertribal Bison Cooperative, et al., v. Babbitt, 25 F. Supp. 2d 1135 (D. Mont.1998).


6
SO ORDERED.



1
 The Honorable Robert J. Kelleher, Senior United States District Judge for the Central District of California, sitting by designation